           Case 1:20-cv-05079-AT Document 27 Filed 08/19/21 Page 1 of 2



                                                                                               8/19/2021
                     HELEN F. DALTON & ASSO
                                              ATTORNEYS AT LAW
                            80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                        Tel. (718) 263-9591 Fax. (718) 263-9598


                                                                                     August 17, 2021
Via ECF
The Honorable Judge Analisa Torres
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re: Francisco Ramos-Ramirez, et al v. Alex Auto Parts, Inc. et al
                  1:20-cv-05079 (AT)

Dear Judge Torres:

         This office represents Plaintiff in the above-referenced matter, and we respectfully submit
this letter in response to the Court’s August 3, 2021 Order to Show Cause and to request a two-
week extension of time for the parties to submit their settlement agreement and motion for
settlement approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.
2015) (“Settlement Agreement”). We sincerely apologize to the Court for overlooking the prior
deadlines, the result of an inadvertence, and for not filing this status report to the Court sooner.

       On April 5, 2021, the Court initially ordered that the parties’ Settlement Agreement
documents in this matter were due to the Court by May 5, 2021 (ECF Dkt. No. 21); and on May
17, 2021, the Court granted the parties’ joint motion for an extension of time to file their settlement
submissions by May 26, 2021, which deadline Your Honor extended to July 6, 2021 (ECF Dkt.
Nos. 23-24).

        Our office has been working closely with defense counsel on finalizing the drafting of the
terms of the parties’ Settlement Agreement and Motion for Court Approval. The parties previously
ran into some issues preventing them from finalizing the Settlement Agreement and should have
previously advised the Court of these issues. However, the parties now believe that they have
worked through issues and respectfully request a two (2) week extension to file the aforementioned
settlement documents. If granted, the parties expect at this time to have the finalized Settlement
Agreement documents on or before August 31, 2021. Our office will continue to work diligently
with defense counsel over the next two weeks and anticipate August 31, 2021 to be enough time
to do so.

         This is the second request for an extension of time to file the settlement documents and
this request will not affect any other scheduled dates or deadlines and we again offer our apologies


                                                1 of 2
          Case 1:20-cv-05079-AT Document 27 Filed 08/19/21 Page 2 of 2




to the Court for failing to comply with the prior Orders and will make sure this does not happen
again.

       We thank Your Honor for her consideration on this matter and we remain available to
provide any additional information.



                                                                  Respectfully submitted,

                                                                  ___/s/_________________
                                                                  Roman Avshalumov, Esq.



            GRANTED. By August 31, 2021, Plaintiff shall file the parties' settlement agreement and
            related documents.

            SO ORDERED.

            Dated: August 19, 2021
                   New York, New York




                                             2 of 2
